 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for County Defendants
 6   Nilesh Choudhary, State Bar No. 219425
     CHOUDHARY LAW OFFICE
 7   4010 Foothills Blvd., 103
     Roseville, CA 95747
 8   Telephone (916) 526-2770
     Facsimile (916) 944-2051
 9
     Attorney for Plaintiffs
10   AK, AS, AKM,
     Aleshna Kumari
11
12                               UNITED STATES DISTRICT COURT
13                              EASTERN DISTRICT OF CALIFORNIA
14   ALESHNA KUMARI, A.K., A.S., A.K.M., )               Case No.: 2:18-CV-00061-WBS-AC
     inclusive                              )
15                                          )
                    Plaintiffs,             )            STIPULATION AND [PROPOSED]
16                                          )            ORDER TO MODIFY THE PRETRIAL
            vs.                             )            SCHEDULING ORDER AND EXTEND
17                                          )            THE TIME TO RESPOND TO THIRD
     COUNTY OF SACRAMENTO; JESSE            )            AMENDED COMPLAINT
18   GOMEZ-COATS, an individual, JANELLE )
     GONZALEZ, an individual, LEONA         )
19   WILLIAMS, an individual, and DOES 1-50,)            [FRCP 16; L.R. 143 and 144]
     inclusive,                             )
20                                          )
                    Defendants              )
21                                          )
22
23          COMES NOW Plaintiffs Aleshna Kumari, A.K., A.S., and A.K.M. (herein “Plaintiffs”)

24   and Defendants County of Sacramento, Jesse Gomez-Coates (erroneously named herein as Jesse

25   Gomez-Coats), Janelle Gonzales (erroneously named herein as Janelle Gonzalez), and Leona

26   Williams (herein “County Defendants”), by and through their respective counsel and subject to

27   the approval of this Court, hereby stipulate and respectfully request that this Court’s Pretrial

28   Scheduling Order dated May 8, 2018 [ECF No. 5], be modified to reflect new deadlines and cut-


     STIPULATION AND [PROPOSED] ORDER TO MODIFY THE PRETRIAL SCHEDULING ORDER AND
                EXTEND THE TIME TO RESPOND TO THIRD AMENDED COMPLAINT
                                          -1-
 1   off dates as follows, or as to accommodate the Court’s docket, in order for the parties to

 2   participate in private mediation:

 3                                                       Current Date                      New Date

 4   Response to Third Amended Complaint                  Feb. 7, 2019                 May 3, 2019
 5   Expert Disclosure:                                   Feb. 7, 2019                 Sept. 24, 2019
 6   Rebuttal Expert Disclosure:                         Feb. 28, 2019                 Oct. 17, 2019
 7   Close of Discovery:                                 May 28, 2019                  Jan. 23, 2020
 8   Dispositive Motion Deadline                         June 24, 2019                 Apr. 9, 2020
 9   Final Pretrial Conference:                      Sept. 3, 2019 at 1:30p        May 5, 2020 at 1:30p
10   Trial:                                           Oct. 29, 2019 at 9a           June 22, 2020 at 9a
11
12            WHEREAS, Plaintiffs filed their Third Amended Complaint for violations of civil and
13   constitutional rights in the Eastern District of California on December 10, 2018;
14            WHEREAS, the parties submitted a Stipulation to Extend Time to Respond to the Third
15   Amended Complaint to permit Plaintiffs time to determine whether to seek leave to amend their
16   complaint to assert claims against additional defendants, specifically the Foster Family Home
17   and Small Family Home Insurance Fund and/or individuals or entities associated therewith. This
18   Court granted the parties’ request and ordered that the County Defendants’ response to the Third
19   Amended Complaint is due on or before February 7, 2019 [ECF No. 24];
20            WHEREAS, counsel for all parties have met and discussed the posture of this case, and
21   agree that it would be beneficial to participate in private mediation at this time;
22            WHEREAS, should this matter not settle at mediation, Plaintiffs still anticipate seeking
23   leave to amend their complaint to assert claims against said additional defendants;
24            WHEREAS, the parties agree that County Defendants shall have an extension of eighty-
25   five (85) days to respond to the Third Amended Complaint to provide the parties with sufficient
26   time to participate in mediation and to provide Plaintiffs additional time to file a motion for leave
27   to amend to assert claims against additional defendants should this matter not settle;
28


     STIPULATION AND [PROPOSED] ORDER TO MODIFY THE PRETRIAL SCHEDULING ORDER AND
                EXTEND THE TIME TO RESPOND TO THIRD AMENDED COMPLAINT
                                          -2-
 1          WHEREAS, pursuant to this stipulation of the parties, County Defendants’ response to

 2   the Third Amended Complaint is due on or before May 3, 2019;

 3          WHEREAS, counsel for all parties have met and conferred and agree that it would be in

 4   the interests of justice and judicial economy and that good causes exists for the modification of

 5   the scheduling order;

 6          WHEREAS, this stipulation is not being made for the purpose of delay, or any other

 7   improper purpose;

 8          WHEREAS, continuing the trial date and pretrial deadlines will not prejudice any party

 9   or their counsel;

10          WHEREAS, this is the parties’ first request to modify the scheduling order.

11          IT IS SO STIPULATED.

12
13   Dated: February 4, 2019                     LONGYEAR, O’DEA & LAVRA, LLP
14
                                           By: /s/ Amanda L. McDermott
15                                             JOHN A. LAVRA
                                               AMANDA L. MCDERMOTT
16                                             Attorneys for County Defendants
17
     Dated: February 4, 2019                     CHOUDHARY LAW OFFICE
18
                                                 /s/ Nilesh Choudhary
19                                               NILESH CHOUDHARY
                                                 JOEL RAPAPORT
20                                               Attorneys for Plaintiffs
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



     STIPULATION AND [PROPOSED] ORDER TO MODIFY THE PRETRIAL SCHEDULING ORDER AND
                EXTEND THE TIME TO RESPOND TO THIRD AMENDED COMPLAINT
                                          -3-
 1            IT IS SO ORDERED. The dates are modified as follows:
 2
     Response to Third Amended Complaint            Feb. 7, 2019          May 3, 2019
 3
     Expert Disclosure:                             Feb. 7, 2019         Sept. 24, 2019
 4
     Rebuttal Expert Disclosure:                   Feb. 28, 2019          Oct. 17, 2019
 5
     Close of Discovery:                           May 28, 2019           Jan. 23, 2020
 6
 7   Dispositive Motion Deadline                   June 24, 2019          Apr. 9, 2020
 8   (For Filing)

 9   Final Pretrial Conference:                Sept. 3, 2019 at 1:30p   June 22, 2020 at
                                                                           1:30 p.m.
10
11   Trial:                                      Oct. 29, 2019 at 9a    August 4, 2020 at
                                                                           9:00 a.m.
12
13
14   Dated: February 4, 2019

15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND [PROPOSED] ORDER TO MODIFY THE PRETRIAL SCHEDULING ORDER AND
                EXTEND THE TIME TO RESPOND TO THIRD AMENDED COMPLAINT
                                          -4-
